DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.

Response to Arguments
First, Applicant argues “Kuzma is silent regarding a localizer or a processor configured to receive a tracking signal from a trackable portion associated with the implantable cochlear stimulator electrode assembly rather, Kuzma discloses a flexible portion that may be inserted first into a cochlea of a patient and an electrode assembly that follows thereafter. Kuzma is silent regarding a processor system or a localizer as recited in independent claim 1.”  See Remarks at 17 (emphases added).
Applicant’s argument has been fully considered but it is not persuasive. 
Applicant seems to argue that the localizer is a processor.  See Remarks at 17 (“ … a localizer or a processor … processor system or a localizer …).  However, claim 1 merely recites, for example, a localizer positioned relative to a subject in which the implantable cochlear stimulator electrode assembly is to be positioned. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzma (US 6038484 A, March 14, 2000).
Regarding claim 1, Kuzma teaches system to track an implantable cochlear stimulator electrode assembly, comprising a localizer (construed as comprising the positioner) positioned near a subject in which the implantable cochlear stimulator electrode assembly is to be positioned; a processor system configured to receive a signal from a trackable portion (29, Figs. 13, 14B) associated with the implantable cochlear stimulator electrode assembly (e.g., 10, Fig. 11); and a display device configured to display a position of the implantable cochlear stimulator electrode assembly (construed as devices used to display disclosed images; 11:2-11:10; 12:9-12-15); wherein the implantable cochlear stimulator electrode assembly includes at least one electrode portion (200, Fig. 1A) configured to transmit a stimulation a cochlea of the subject.  See Fig. 13 and associated text, e.g., 11:2-11:10; 12:9-12-15 (disclosing imaging device, such as X-ray, and tracing marker).

Allowable Subject Matter
Claims 2-5 and 13-27 are allowed.
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach use of a localizer comprising a coil configured to generate an electromagnetic field (claim 6); wherein the localizer is operable to at least one of generate a field or inject a current into the subject (claim 13); wherein the localizer includes at least one coil of conductive material to generate the field; wherein the field is an electromagnetic field (claim 14).
The prior art of record also does not teach a localizer comprising use of axis electrode or electrode pairs (as recited in claims 11, 15, 25, 27); operating the localizer to at least one of generate a field or inject a current into the subject (as recited in claims 18); wherein the electrode portion is initially operated as the tracking device associated with the implantable cochlear stimulator electrode assembly; and after implantation and operation of the electrode portion as the tracking device, configuring the electrode portion of the implantable cochlear stimulator electrode assembly to be operated to transmit the stimulation signal to the cochlea of the subject  (as recited in claim 19).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792